Title: To James Madison from Edward Carrington, 9 September 1789
From: Carrington, Edward
To: Madison, James


My dear Sir
Richmond Sepr. 9. 1789
I am just honored with your several favors of the 12th. 26th. & 28th. Ult. A trip of business through several of our southern Counties as far as that of Halifax on the borders of North Carolina took me out of the way of getting them sooner. In my route the principal Antifederal parts of the Country were comprehended and I can assure you that the people appear to be perfectly quiet & reconciled to the Govt. I have not heard of a refusal to take the oath by any Majestrates except two old Gentlemen in Prince Edward. Being actually present at the Court of Halifax, a County distinguished for its violence in opposition, I can speak from my own observation as to it—the oath was taken by every Magestrate & officer present, nor did I hear of any one in the County who intended to decline it. The people enquire with composure what Congress is doing, and discover no apparent apprehension for the fate of the proposed amendments—I mention these things to you, because reports may reach you of a different nature. Stories have been brought to this City by a few weak, as well as wicked, men that the Majestrates in the southern Counties would generally refuse the Oath. A very considerable change has taken place amongst the Anti’s as to yourself, they consider you as the patron of amendments, and it is no uncommon thing to hear confessions that they had been formerly imposed on, by representations that you were fixed against any alteration whatever. The subject of direct taxation is veiwed in its proper light by many who were clamorous against it sometime ago, but the generality of the people seldom appear to think of it at all. Indeed I see no appearance of any thing but acquiescence in whatever may be agreed on by those whome they have deputed to take care of their affairs.
I have observed with some little attention the amendments which have been agreed on in the Hs. of Rs. One of them which seems at present to be much approved of & was indeed made a considerable object of by all the States, will not, I apprehend, be found good in practice—I mean the excessive enlargement of the representation; and what is still worse it will produce its inconveniences very unequally by their falling principally on the distant States: the greater the Representation, the more difficult will it be to find proper characters whose convenience will admit of punctual attendance, and this difficulty will be encreased in proportion to the distance from the Seat of Government—small as the Representation now is, compared with what is proposed, disadvantages of this kind would be felt by the distant States as soon as the novelty of the service might have in some degree worn off. But independently of these considerations, I would prefer a small representation. Numerous Assemblies deliberate but badly even when composed, and it is almost impossible to keep them so. I am satisfied that had the Assembly of Virginia amounted to but one fourth of the present number we should not have been so frequently disgraced by wicked and puerile Acts, nor would our sessions have been so long as we have generally seen them.
I expect nothing from the motions for taking a permanent position for the Govt. This will not be effected from N. York but by an union of Pensylvania & the southern states—Pensylva. will not join them unless they will fix it where she pleases, which must be within her own limits, and this is not the object of the southern States, hence there can be no agreement amongst them as to a permanent position. Pensylva. might perhaps agree to take a temporary position—if the southern States would unite with her for this object, several considerations of a commercial kind might some short day hence induce the Eastern States to join the southern in coming further. I find however a temporary position has not been hinted, & therefore expect nothing will be done on the subject this session.
Upon the compensations to the members a variety of observations are made mostly in disapprobation, but those who reason at all soon relinquish their objections when put in mind of former allowances to the old Congress, and the other considerations which are mentioned in vindication—I can however with safety declare that it occasions but little or no uneasiness amongst the people. I think the Representatives ought to have had five, & the Senators Eight dollars.
Suffer me to trouble you with a small commission—Mrs. Bunyan who is I beleive now in N. York took with her to England at my request some Satin to be died for our Freind Mrs. Brent of this City—the satin is arrived here well done & in good order, but the expence has not been refunded—do me the favor to call on her with my acknowledgements for her kindness in this instance, & replace what she has expended, for which I will account to you upon meeting, or sooner if a favorable opportunity of conveyance shall offer. Present me to your worthy Colleagues and beleive me to be with great sincerity & Truth yrs. affectionately
Ed. Carrington
P. S. The collection Bill will prove, I fear, ruinous to the Commerce of Virga. Diffused as it will be, there will be no object here to attract great foreign adventurers: Phila. N. York & Boston, will receive their ships & the coasting vessels of these Cities, will be employed in carrying our valuable staples to them. Was our Port Bill forgotten?
